DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US patent 6,591,444) in view of Eustache (French publication 2613302).
Hoshino discloses a wiper arm system (fig. 2) including a wiper arm (8) supporting a wiper blade (9) for sweeping movement over a windshield.  The wiper arm is rotatably connected to a fixed vehicle structural member as at (8a).  A linkage group (2, 3, 3a, 4, 4a, 11, 10, etc.) connects a wiper motor (1) to the wiper arm.  The linkage group includes a pivot link (10) rotatably connected to the wiper arm at second rotational pin (8b) between a free end of the arm and a first rotational pin (8a) to which the wiper arm pivots about.  Torque is transmitted to the wiper arm through the second rotational pin to facilitate rotation of the wiper arm about the first rotational pin. 
	The publication to Hoshino discloses all of the above recited subject matter with the exception of the wiper arm including an arm extension slidably mounted in a wiper arm base for inward and outward movement such that the wiper blade traverses an oval-shaped travel arc along the vehicle windshield, and the linkage group including a motion link rotatably connected to the arm extension and rotatably fixed to a vehicle structure.
The publication to Eustache (noted cited English translation of description portion) discloses an automobile wiper arm system (fig. 1) for wiping a windshield surface.  The system comprising a wiper arm base (5, 7, 10), a wiper arm extension (9) slidably disposed with respect to the wiper arm base in guide (10) thereof, a wiper blade (J, fig. 1) connected to the arm extension, and a linkage group (not shown but disclosed as a connecting rod-crank system) connecting the wiper arm extension to a control means (M).  The control means acts to rotate the wiper arm base and move the wiper arm extension in inward and outward opposite directions to provide for the attached wiper blade traversing an oval-shaped travel arc (note arc line 2 in fig. 1).



	With respect to claims 2, 12 and 14, Eustache discloses the use of a motion link (13, fig. 2) rotatably connected to the arm extension at pin (12) and rotatably connected to a fixed vehicle structure (18) at a “sixth” pin (16).  Note that structure (18) is fixed to frame (B) of the vehicle.  
	With respect to claims 3 and 14, the pivot link (10) of the linkage group of Hoshino/Eustache would be rotatably connected to the wiper arm extension, at least via second pin (8b) to which it is connected to the wiper arm. 
	With respect to claim 4, rotation of the wiper arm base of the wiper arm of Hoshino/Eustache induces rotation of the motion link (13) to cause sliding of the arm extension, in the same manner as applicant.
	With respect to claims 5 and 15, the crank (2) of the linkage group of Hoshino is deemed to be a motor link as claimed.  Such is rotationally connected by a fourth pin (1a) to the motor (1) and rotationally connected to the pivot link (10), at least via the pin (not numbered) between links (2) and (3), as well as pin (10a).
	With respect to claim 6, note interconnection link (3a) positioned between and rotatably interconnected to both the motor link (2) and the pivot link (10).


With respect to claim 9, the wiper arm extension disclosed by Eustache is slidably disposed within a bore of the guide (10) of the wiper arm base (5, 7, 10).  Figures 2 and 3 illustrate the positioning of the extension within such bore.
	With respect to claim 10, the guide member (10) of Eustache, which receives the arm extension, is deemed a bearing member as claimed.
	With respect to claim 11, the maximum extension of the wiper arm extension outwardly from the wiper arm base occurs at an arc-point defining a mid-point of the oval-shaped travel arc of the wiper blade.  Figure 1 of Eustache clearly illustrates such where “e”, the difference between extended (2) and un-extended (4) contours, is shown at a maximum at mid-point through the wiper blade sweep angle.
	With respect to claims 16, 17, 19 and 20, the linkage group of Hoshino includes at least three connection points of link rotation to the fixed structural member.  Such are about axis (8a), (5) and (6) as clearly shown in figure 2.  Further, the motion link of Eustache, when provided with the wiper arm system of Hoshino, will also be fixed to the vehicle structural member via the pin (16) as set forth above.





Response to Arguments

Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive, particularly in view of the newly cited art to Hoshino.  As set forth above, Hoshino discloses a linkage group transmitting torque to the wiper arm at a point (8b) spaced from the axis (8a) about which the wiper arm rotates.  Such appears to transmit torque in the same manner as suggested by applicant.  Mere provision of a wiper arm extension structure on the wiper arm of Hoshino, as clearly suggested by Eustache, appears to meet the current claim limitations.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the newly cited publication to Zimmer ’400 which discloses driving of the wiper arm base (11) at a position (17) spaced along the wiper arm (26) length from a fixed pivot axis (23) of the wiper arm.  Such appears to provide similar torque transmitting as claimed by applicant.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
03 December 2021